            Case 3:21-cv-00517-AWT Document 1 Filed 04/15/21 Page 1 of 17




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

JOHN DOE#5,                               :       CIVIL ACTION No: 3:21-cv-517
     Plaintiff,                           :
                                          :
v.                                        :
                                          :
THE LEGION OF CHRIST                      :
INCORPORATED and IMMACULATE               :
CONCEPTION APOSTOLIC                      :
SCHOOL,                                   :
     Defendants                           :

                                       COMPLAINT

      Plaintiff, John Doe#5, by and through his undersigned counsel, hereby files this

Complaint against Defendants, The Legion of Christ Incorporated and Immaculate

Conception Apostolic School, and alleges as follows:



                              PARTIES AND JURISDICTION

       1.       Plaintiff, John Doe#5, is an adult male who is a citizen and resident of

Immokalee, Florida. Plaintiff is identified in this lawsuit by the pseudonym John Doe#5 in

that this case involves facts of the utmost intimacy regarding Plaintiff’s childhood sexual

abuse, and Plaintiff fears further psychological injury if his name were publicly disclosed.

At all material times, the Plaintiff was a student at the Immaculate Conception Apostolic

School in Center Harbor, New Hampshire.

       2.       Defendant, The Legion of Christ Incorporated, is a Connecticut corporation

with its headquarters and principal place of business located at 475 Oak Avenue in

Cheshire, Connecticut. At all material times, The Legion of Christ was responsible for

the assignment of priests, supervision of priests, and the implementation of policies and




                                              1
         Case 3:21-cv-00517-AWT Document 1 Filed 04/15/21 Page 2 of 17




procedures at its parishes and Catholic schools, including policies relating to the safety

of children and prevention of childhood sexual abuse.

       3.      Defendant,    Immaculate     Conception    Apostolic   School    (Hereinafter

“I.C.A.S.”) is a nonprofit corporation incorporated at 109 Dane Road in Center Harbor

New Hampshire with its headquarters and principal place of business located in New

Hampshire.

       4.      Defendant I.C.A.S. was owned and operated by Defendant The Legion of

Christ Incorporated. Major decisions for I.C.A.S. were established from The Legion of

Christ's headquarters in Connecticut.

       5.      Connecticut, as the headquarters for The Legion of Christ Incorporated, has

the most significant relationship to the dispute and the parties. Connecticut is the state in

which Defendant Legion of Christ Incorporated administers all of its subordinate

programs, including the administration of the schools it owns and operates. The

administration and/or supervision of I.C.A.S. by The Legion of Christ was under the

direction and control of Defendant The Legion of Christ Incorporated's headquarters in

Connecticut.

       6.      Defendants The Legion of Christ Incorporated and I.C.A.S. hereinafter are

referred to collectively as "Legion of Christ."

       7.      Venue properly lies in this District in that Defendant, The Legion of Christ

Incorporated, is headquartered in this District and made major decisions for Defendants

out of its Connecticut headquarters.

       8.      Jurisdiction is proper pursuant to 28 U.S.C. § 1332 in that this matter is

between citizens of different states and the amount in controversy exceeds the sum or

value of $75,000.00, exclusive of interest and costs.

                                                  2
         Case 3:21-cv-00517-AWT Document 1 Filed 04/15/21 Page 3 of 17




                                        BACKGROUND

       9.     In approximately 1941, Marcial Maciel founded a religious order that soon

thereafter became The Legion of Christ. In approximately 1944, Fr. Maciel was ordained

as a Roman Catholic Priest by his uncle, the Bishop of Cuernavaca, Mexico.

       10.    Beginning at least as early as the 1950's, Fr. Maciel was engaged in the

sexual molestation of children, use of drugs and financial improprieties. Some of the

children he victimized were children whom he recruited for The Legion of Christ and some

were Fr. Maciel's biological children whom he fathered while functioning as the leader of

Defendants' organization. Fr. Maciel's actions continued throughout his life until his death

in approximately 2008.

       11.    I.C.A.S. was a private Roman Catholic boarding school for boys in grades

seven through twelve. Its objective was to educate high school candidates for the clergy

of the Legion. The Legion of Christ founded I.C.A.S in 1982 in Center Harbor, New

Hampshire. Sexual abuse by at least three staff members occurred at I.C.A.S. between

1982 and 1995. Legion of Christ employee Francisco Cardona sexually abused students

at I.C.A.S. in the 1980s. Legion of Christ employee Fernando Cutanda sexually abused

students in 1984-1985 and in 1989. This abuse was known to Legion of Christ priest

Fergus O’Carroll at the time, but neither parents nor students were notified. The Legion

of Christ permitted Cutanda to be ordained a priest in 1993 despite knowledge of his

crimes. Legion of Christ employee Oscar Turrion sexually abused a student in 1992 or

1993. Legion of Christ priest Eduardo de la Torre was aware of this abuse at the time.

Turrion was nevertheless permitted to return to I.C.A.S. to help with a “Summer Program”

                                             3
           Case 3:21-cv-00517-AWT Document 1 Filed 04/15/21 Page 4 of 17




for prospective students in 1995, when the Plaintiff joined the school. The Legion of Christ

likewise permitted Turrion to be ordained a priest in 2000. Turrion left the priesthood in

2017 after acknowledging fathering two children while a priest.



                           SEXUAL ABUSE OF JOHN DOE#5

       12.     The Plaintiff began his education at I.C.A.S. during the summer of 1995,

shorting before attaining 12 years of age.

       13.     As the Plaintiff had joined I.C.A.S. with a close family friend, the

administration of the school, through the principle of “universal charity” designed to

separate close friends lest they form cliques, placed the Plaintiff in Section A with older

9th graders and his friend was placed appropriately in Section B with the 7th and 8th

graders. At this time, the Plaintiff was prepubescent and much smaller than the 9th

graders.

       14.     The decision to place the Plaintiff with older 9th graders was in direct

contravention of global Legion norms governing the apostolic schools dictating that

students should be in the same section as their peers. These norms were developed

precisely to avoid sexual, physical or emotion abuse by older students against younger

students.

       15.     During the Plaintiff’s second year at I.C.A.S. (1996-1997), Fr. David Steffy

(hereinafter “Fr. David”), was the rector.

       16.     During the Plaintiff’s time at I.C.A.S., Fr. David displayed favoritism toward

certain students, including one Luke Hueckel (hereinafter “Hueckel”) who was a “team

captain” (a form of delegated authority). This favoritism would be in the form of eating

special meals with Fr. David, watching movies or sporting events off limits to other

                                              4
             Case 3:21-cv-00517-AWT Document 1 Filed 04/15/21 Page 5 of 17




students, and traveling with Fr. David in his minivan instead of with the other students on

the school bus.

        17.      Hueckel was in the 9th grade, post-pubescent and much larger and more

physically developed than the Plaintiff.

        18.      In approximately January/February of 1997, after a school outing, Fr. David

instructed Luke Hueckel and the Plaintiff to shower alone and unsupervised in the student

dormitory prior to the return of the rest of the students. During this time, as Hueckel

showered and the Plaintiff waited for his turn, Hueckel exposed his erect penis to the

Plaintiff, washing it slowly while looking at the Plaintiff.      The Plaintiff, who had not

previously had sexual education, was mortified and ashamed.

        19.      Shortly after this incident, during a quarterly change in bed assignments,

the Plaintiff was assigned to sleep on the bottom bunk, under the upper bunk of Hueckel.

        20.      On the first night of the new sleeping arrangement, Hueckel approached the

Plaintiff’s bed and intentionally exposed his erection through his pajama pants to the

Plaintiff.

        21.      That night, the Plaintiff gathered his belongings, walked to the opposite side

of the dorm, and switched beds with another student. The Plaintiff was never questioned

by Fr. David nor any agents, servants or employees of the Defendants about his change

in bed, despite a strictly requirement by the Defendants that students sleep only in their

assigned beds.

        22.      On approximately ten occasions over the next several months, the Plaintiff

would wake up in the night to find Hueckel kneeling next to his bed with Hueckel’s hands

fondling the Plaintiff’s buttocks or genitals.




                                                 5
         Case 3:21-cv-00517-AWT Document 1 Filed 04/15/21 Page 6 of 17




       23.    During this time frame, Hueckel would attempt to intimidate the Plaintiff

through bullying activities.

       24.    When Hueckel’s activities were noticed and questioned by another student,

the Plaintiff confronted Hueckel about his activities, but he denied them. It was shortly

thereafter that Hueckel left the school.

       25.    The above sexual abuse committed upon the Plaintiff as a minor was

without the Plaintiff’s consent, was against his will and offensive to him.


                           COUNT I - NEGLIGENCE
            (AS TO DEFENDANT THE LEGION OF CHRIST INCORPORATED)

       1.      The Plaintiff readopts and realleges all of the allegations set forth in

Paragraphs 1 through 26 as though fully set forth herein.

       27.    Defendant the Legion of Christ was in a special relationship with the Plaintiff

of school-student, such that it owed a duty to protect the Plaintiff from foreseeable harms

on school grounds and during school-related activities. In this regard, Defendant was in

loco parentis with the Defendant's students, including the Plaintiff, which imputed on

Defendant a duty to use reasonable care to protect the safety, care, well-being, and health

of the minor Plaintiff while he was in their care and custody.

       28.    Defendant's duties encompassed using reasonable care in the retention,

assignment and/or supervision of priests and supervising Legionary who would not pose

a threat to the safety, care, health, and well-being of minors.

       29.    Defendant was in a special relationship with Fr. David of employer and

employee/agent such that it had a duty to take steps to make sure that Fr. David was safe

before giving him access to students.




                                               6
         Case 3:21-cv-00517-AWT Document 1 Filed 04/15/21 Page 7 of 17




       30.    At all relevant times. Defendant knew or in the exercise of reasonable care

should have known that Fr. David was unfit to work with minors; negligent; and a threat

to the health, safety, and welfare of the Plaintiff.

       31.    Despite knowledge of Fr. David’s serious threat to the health, safety, and

welfare of minors, Defendant continued to provide Fr. David with unfettered access to

minors, including the Plaintiff.

       32.     Defendant had a duty to adequately train teachers and staff in protecting

children from sexual misconduct of other students.

       33.    Defendant breached its duties to protect the Plaintiff by allowing Fr. David

to serve as a staff member, giving him responsibility for the wellbeing of male students,

and by failing to institute any supervision of Fr. David’s exercise of authority and duty of

care toward male students.

       34.    Defendant breached its duties to the Plaintiff by failing to protect the minor

Plaintiff from sexual assault, harassment, and lewd and lascivious acts committed upon

the Plaintiff by other students while he was present on school grounds, during school

hours, and/or during school-related activities.

       35.     Defendant breached these duties by failing to use reasonable care to

provide a safe environment for the Plaintiff where he would be free from the unwanted

sexual advances and dangerous propensities of other students.

       36.     Defendant breached its duties to protect students from sexual abuse from

other students in that it:

               a. failed to adequately monitor and supervise students in their interaction
                  with other minor students, many of whom were especially vulnerable,
                  in order to prevent injury to them;

               b. failed to educate children sufficiently about the differences between a
                  “good touch” and a “bad touch” and the necessity of maintaining safe
                                               7
         Case 3:21-cv-00517-AWT Document 1 Filed 04/15/21 Page 8 of 17




                 boundaries amongst the resident students;

              c. knew or should have known in the exercise of reasonable care that
                 students were abusing, sexually exploiting and sexually assaulting
                 other students and allowed such conduct to continue;

              d. failed to enact guidelines to protect children from sexual abuse;

              e. failed to properly train employees at I.C.A.S. about protecting children
                 from sexual abuse;

              f. failed to develop and implement a program or policy to protect children
                 at I.C.A.S. from the harm associated with pedophiles, such as by
                 developing informational handouts and conducting educational events
                 addressing the issue of improper sexual conduct;

              g. failed to provide adequate sexual education to students at I.C.A.S.
                 including teaching and disseminating policies and procedures for
                 student reporting of inappropriate sexual conduct towards students;
                 and/or

              h. failed to implement a policy of discipline in order to deter children from
                 abusing one another.

       37.    Defendant breached its duties by failing to take corrective action or

adequately investigate reports or allegations of sexual misconduct by other students.

       38.    Given Defendant’s constructive and actual knowledge of the activities of the

minor students and the dangerous propensities of Fr. David, the sexual assault of the

Plaintiff was reasonably foreseeable to Defendant.

       39.    As a direct and proximate result of Defendant’s breach of its duties the

Plaintiff was sexually abused by another student while attending I.C.A.S.

       40.    As a direct and proximate result of the negligence of the Defendant, the

Plaintiff suffered and continues to suffer injuries of a serious nature including mental and

emotional distress, anxiety, psychological and psychiatric scarring, loss of capacity for

the enjoyment of life, inability to lead a normal life, shame, humiliation and costs

associated with medical/psychological care and treatment. These injuries and damages

                                             8
           Case 3:21-cv-00517-AWT Document 1 Filed 04/15/21 Page 9 of 17




are permanent and continuing in nature and the Plaintiff will suffer such losses in the

future.



                             COUNT II- RECKLESSNESS
               (AS TO DEFENDANT THE LEGION OF CHRIST INCORPORATED)

          1.      Paragraphs 1 through 40 of the First Count are hereby incorporated as

Paragraphs 1 through 40 of this Second Count, as if fully set forth herein.

          41.     Defendant The Legion of Christ, acting through its administrators, agents,

and employees, was consciously aware of the fact that it created a substantial risk of

injury to the Plaintiff.

          42.     Notwithstanding the Defendant's conscious awareness of the risk to the

Plaintiff, the Defendant failed to take necessary and appropriate steps to reduce or

eliminate the risk.

          43.     Notwithstanding the Defendant's conscious awareness of the risk to the

Plaintiff, the Defendant took affirmative steps to exacerbate the risk and to make harm

and injury to the Plaintiff more likely, including, but not limited to, permitting Fr. David to

engage in favoritism and lack of supervisory actions, and allowing the unsupervised

students with known dangerous propensities access to other students.

          44.     The injuries suffered by the Plaintiff were caused by the reckless or

callous indifference, or the wanton misconduct, of the Defendant.



                COUNT III- NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
               (AS TO DEFENDANT THE LEGION OF CHRIST INCORPORATED)

          1.      Paragraphs 1 through 40 of the First Count are hereby incorporated as

Paragraphs 1 through 40 of this Third Count, as if fully set forth herein.

                                                 9
         Case 3:21-cv-00517-AWT Document 1 Filed 04/15/21 Page 10 of 17




       41.     The Defendant created an unreasonable risk of causing the Plaintiff

emotional distress.

       42.     The Plaintiff's distress was foreseeable.

       43.     The emotional distress was severe enough that it might result in illness or

bodily harm.

       44.     The Defendant's conduct was the cause of the Plaintiff's distress.


        COUNT IV- INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
        (AS TO DEFENDANT THE LEGION OF CHRIST INCORPORATED)

       1.      Paragraphs 1 through 40 of the First Count are hereby incorporated as

Paragraphs 1 through 40 of this Fourth Count, as if fully set forth herein.

       41.     The Defendant intended to inflict emotional distress or it knew that

emotional distress was the likely result of its conduct.

       42.     The Defendant's conduct was extreme and outrageous.

       43.     The Defendant's conduct was the cause of the Plaintiff’s distress.

       44.     The emotional distress sustained by the Plaintiff was severe.



                   COUNT V- BREACH OF FIDUCIARY DUTY
         (AS TO DEFENDANT THE LEGION OF CHRIST INCORPORATED)

       1.      Paragraphs 1 through 40 of the First Count are hereby incorporated as

Paragraphs 1 through 40 of this Fifth Count, as if fully set forth herein.

       41.     The relationship between the Defendant and Plaintiff, as school-student,

was a special relationship between the parties such that the Defendant owed a fiduciary

duty to the Plaintiff.

       42.     This fiduciary duty gave rise to (a) a duty of loyalty on the part of the

Defendant to the Plaintiff; (b) an obligation on the part of the Defendant to act in the best
                                             10
        Case 3:21-cv-00517-AWT Document 1 Filed 04/15/21 Page 11 of 17




interests of the Plaintiff; and (c) an obligation on the part of the Defendant to act in good

faith in any manner relating to the Plaintiff.

       43.     The Defendant advanced its own interests to the detriment of the Plaintiff.

       44.     The Plaintiff has sustained damages.

       45.     The Plaintiff’s damages were proximately caused by the Defendant's

breach of its fiduciary duty.



                COUNT VI - BREACH OF THE SPECIAL DUTY OF CARE
            (AS TO DEFENDANT THE LEGION OF CHRIST INCORPORATED)

       1.      Paragraphs 1 through 40 of the First Count are hereby incorporated as

Paragraphs 1 through 40 of this Sixth Count, as if fully set forth herein.

       41.     The relationship between the Defendant and Plaintiff, as school-student,

was a special relationship between the parties such that the Defendant owed a special

duty of care to protect the Plaintiff from criminal acts of its employees and/or agents.

       42.     The Defendant knew, or should have known of other students’ propensity

to engage in sexual abuse of minor students, and failed to protect the Plaintiff other

students.

       43.     It was reasonably foreseeable that other students would sexually abuse

the students in its care and custody, including the Plaintiff.

       44.     The Plaintiff’s damages were proximately caused by the Defendant’s

breach of its special duty of care to the Plaintiff.


                        COUNT VII - NEGLIGENCE
     (AS TO DEFENDANT IMMACULATE CONCEPTION APOSTOLIC SCHOOL)

       1.      The Plaintiff readopts and realleges all of the allegations set forth in

Paragraphs 1 through 26 as though fully set forth herein.
                                                 11
        Case 3:21-cv-00517-AWT Document 1 Filed 04/15/21 Page 12 of 17




       27.    Defendant the I.C.A.S. was in a special relationship with the Plaintiff of

school-student, such that it owed a duty to protect the Plaintiff from foreseeable harms on

school grounds and during school-related activities. In this regard, Defendant was in loco

parentis with the Defendant's students, including the Plaintiff, which imputed on

Defendant a duty to use reasonable care to protect the safety, care, well-being, and health

of the minor Plaintiff while he was in their care and custody.

       28.    Defendant's duties encompassed using reasonable care in the retention,

assignment and/or supervision of priests and supervising Legionary who would not pose

a threat to the safety, care, health, and well-being of minors.

       29.    Defendant was in a special relationship with Fr. David of employer and

employee/agent such that it had a duty to take steps to make sure that Fr. David was safe

before giving him access to students.

       30.    At all relevant times. Defendant knew or in the exercise of reasonable care

should have known that Fr. David was unfit to work with minors; negligent; and a threat

to the health, safety, and welfare of the Plaintiff.

       31.    Despite knowledge of Fr. David’s serious threat to the health, safety, and

welfare of minors, Defendant continued to provide Fr. David with unfettered access to

minors, including the Plaintiff.

       32.    Defendant had a duty to adequately train teachers and staff in protecting

children from sexual misconduct of other students.

       33.    Defendant breached its duties to protect the Plaintiff by allowing Fr. David

to serve as a staff member, giving him access to male students, and by failing to institute

any supervision of Fr. David’s contact with male students.




                                               12
        Case 3:21-cv-00517-AWT Document 1 Filed 04/15/21 Page 13 of 17




       34.    Defendant breached its duties to the Plaintiff by failing to protect the minor

Plaintiff from sexual assault, harassment, and lewd and lascivious acts committed upon

the Plaintiff by other students while he was present on school grounds, during school

hours, and/or during school-related activities.

       35.     Defendant breached these duties by failing to use reasonable care to

provide a safe environment for the Plaintiff where he would be free from the unwanted

sexual advances and dangerous propensities of other students.

       36.     Defendant breached its duties to protect students from sexual abuse from

other students in that it:

               i.   failed to adequately monitor and supervise students in their interaction
                    with other minor students, many of whom were especially vulnerable,
                    in order to prevent injury to them;

               j.   failed to educate children sufficiently about the differences between a
                    “good touch” and a “bad touch” and the necessity of maintaining safe
                    boundaries amongst the resident students;

               k. knew or should have known in the exercise of reasonable care that
                  students were abusing, sexually exploiting and sexually assaulting
                  other students and allowed such conduct to continue;

               l.   failed to enact guidelines to protect children from sexual abuse;

               m. failed to properly train employees at I.C.A.S. about protecting children
                  from sexual abuse;

               n. failed to develop and implement a program or policy to protect children
                  at I.C.A.S. from the harm associated with pedophiles, such as by
                  developing informational handouts and conducting educational events
                  addressing the issue of improper sexual conduct;

               o. failed to provide adequate sexual education to students at I.C.A.S.
                  including teaching and disseminating policies and procedures for
                  student reporting of inappropriate sexual conduct towards students;
                  and/or

               p. failed to implement a policy of discipline in order to deter children from
                  abusing one another.

                                               13
           Case 3:21-cv-00517-AWT Document 1 Filed 04/15/21 Page 14 of 17




          37.    Defendant breached its duties by failing to take corrective action or

adequately investigate reports or allegations of sexual misconduct by other students.

          38.    Given Defendant’s constructive and actual knowledge of the activities of the

minor students and the dangerous propensities of Fr. David, the sexual assault of the

Plaintiff was reasonably foreseeable to Defendant.

          39.    As a direct and proximate result of Defendant’s breach of its duties the

Plaintiff was sexually abused by another student while attending I.C.A.S.

          40.    As a direct and proximate result of the negligence of the Defendant, the

Plaintiff suffered and continues to suffer injuries of a serious nature including mental and

emotional distress, anxiety, psychological and psychiatric scarring, loss of capacity for

the enjoyment of life, inability to lead a normal life, shame, humiliation and costs

associated with medical/psychological care and treatment. These injuries and damages

are permanent and continuing in nature and the Plaintiff will suffer such losses in the

future.



                      COUNT VIII - RECKLESSNESS
     (AS TO DEFENDANT IMMACULATE CONCEPTION APOSTOLIC SCHOOL)

          1.     Paragraphs 1 through 40 of the Seventh Count are hereby incorporated as

Paragraphs 1 through 40 of this Eighth Count, as if fully set forth herein.

          41.    Defendant I.C.A.S., acting through its administrators, agents, and

employees, was consciously aware of the fact that it created a substantial risk of injury to

the Plaintiff.

          42.    Notwithstanding the Defendant's conscious awareness of the risk to the

Plaintiff, the Defendant failed to take necessary and appropriate steps to reduce or

eliminate the risk.
                                               14
        Case 3:21-cv-00517-AWT Document 1 Filed 04/15/21 Page 15 of 17




       43.     Notwithstanding the Defendant's conscious awareness of the risk to the

Plaintiff, the Defendant took affirmative steps to exacerbate the risk and to make harm

and injury to the Plaintiff more likely, including, but not limited to, permitting Fr. David to

engage in favoritism and lack of supervisory actions, and allowing the unsupervised

students with known dangerous propensities access to other students.

       44.     The injuries suffered by the Plaintiff were caused by the reckless or callous

indifference or the wanton misconduct of the Defendant.


         COUNT IX - NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
     (AS TO DEFENDANT IMMACULATE CONCEPTION APOSTOLIC SCHOOL)

       1.      Paragraphs 1 through 40 of the Seventh Count are hereby incorporated as

Paragraphs 1 through 40 of this Ninth Count, as if fully set forth herein.

       41.     The Defendant created an unreasonable risk of causing the Plaintiff’s

emotional distress.

       42.     The Plaintiff’s distress was foreseeable.

       43.     The emotional distress was severe enough that it might result in illness or

bodily harm.

       44.     The Defendant’s conduct was the cause of the Plaintiff’s distress.


     COUNT X - INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
  (AS TO DEFENDANT IMMACULATE CONCEPTION APOSTOLIC SCHOOL)

       1.      Paragraphs 1 through 40 of the Seventh Count are hereby incorporated as

Paragraphs 1 through 40 of this Tenth Count, as if fully set forth herein.

       41.     The Defendant intended to inflict emotional distress or it knew that

emotional distress was the likely result of its conduct.

       42.     The school's conduct was extreme and outrageous.
                                              15
         Case 3:21-cv-00517-AWT Document 1 Filed 04/15/21 Page 16 of 17




       43.     The school's conduct was the cause of the Plaintiff’s distress.

       44.     The emotional distress sustained by the Plaintiff was severe.



                 COUNT XI - BREACH OF FIDUCIARY DUTY
     (AS TO DEFENDANT IMMACULATE CONCEPTION APOSTOLIC SCHOOL)

       1. Paragraphs 1 through 40 of the Seventh Count are hereby incorporated as

Paragraphs 1 through 40 of this Eleventh Count, as if fully set forth herein.

       41.     The relationship between the Defendant and Plaintiff, as school-student,

was a special relationship between the parties such that the Defendant owed a fiduciary

duty to the Plaintiff.

       42.     This fiduciary duty gave rise to (a) a duty of loyalty on the part of the

Defendant to the Plaintiff; (b) an obligation on the part of the Defendant to act in the best

interests of the Plaintiff; and (c) an obligation on the part of the Defendant to act in good

faith in any manner relating to the Plaintiff.

       43.     The Defendant advanced its own interests to the detriment of the Plaintiff.

       44.     The Plaintiff has sustained damages.

       45.     The Plaintiff’s damages were proximately caused by the Defendant's

breach of its fiduciary duty.


             COUNT XII - BREACH OF THE SPECIAL DUTY OF CARE
     (AS TO DEFENDANT IMMACULATE CONCEPTION APOSTOLIC SCHOOL)

       1.      Paragraphs 1 through 40 of the Seventh Count are hereby incorporated as

Paragraphs 1 through 40 of this Twelfth Count, as if fully set forth herein.

       41.     The relationship between the Defendant and Plaintiff, as school-student,

was a special relationship between the parties such that the Defendant owed a special

duty of care to protect the Plaintiff from criminal acts of its employees and/or agents.

                                                 16
        Case 3:21-cv-00517-AWT Document 1 Filed 04/15/21 Page 17 of 17




       42.    The Defendant knew, or should have known of other students’ propensity

to engage in sexual abuse of minor students, but failed to protect the Plaintiff from them.

       43.    It was reasonably foreseeable that other students would sexually abuse

the students in its care and custody, including the Plaintiff.

       44.    The Plaintiff’s damages were proximately caused by the Defendant’s

breach of its special duty of care to the Plaintiff.



       WHEREFORE, the Plaintiff respectfully requests that this Court enter judgment

against the defendants The Legion of Christ Incorporated, and Immaculate Conception

Apostolic School, and award all damages including compensatory damages and special

damages, punitive damages, costs, interest, and any other relief that this Court deems

just and proper.

                                  JURY TRIAL DEMAND

    Plaintiff hereby requests a trial by jury on all issues contained in this Complaint.



Dated: April 14, 2021.


                                            Respectfully Submitted,
                                            The Plaintiff,


                                            BY: /s/ Patrick Tomasiewicz ct01320
                                                   Patrick Tomasiewicz ct01320
                                                   Fazzano & Tomasiewicz, LLC
                                                   96 Oak Street
                                                   Hartford, CT 06106
                                                   Tel: (860) 231-7766
                                                   Fax: (860) 560-7359
                                                   pt@ftlawct.com




                                               17
